—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Falanga, J.), dated December 9, 2002, as granted those branches of the plaintiff wife’s motion which were for temporary exclusive occupancy of the marital residence and temporary physical custody of the parties’ children.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court *477providently exercised its discretion in awarding the plaintiff wife temporary exclusive occupancy of the marital home and physical custody of the parties’ children (see Cervetti v Yankowitz, 272 AD2d 567 [2000]; Lazich v Lazich, 189 AD2d 750 [1993]). The best remedy for the inequities alleged by the defendant husband is a speedy trial (see Cervetti v Yankowitz, supra; Dosamantes v Dosamantes, 231 AD2d 671, 672 [1996]; Shiff v Shiff, 190 AD2d 786, 787 [1993]; Lazich v Lazich, supra at 752). Ritter, J.P., Altman, Krausman and Crane, JJ., concur.